UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4780
TERRY MAXEY,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               David A. Faber, Chief District Judge.
                            (CR-99-95)

                      Submitted: April 15, 2003

                       Decided: May 16, 2003

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Michael H. Spen-
cer, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. MAXEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Terry Maxey appeals the district court’s imposition of a twenty-
four month term of imprisonment upon revocation of his supervised
release. His attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), raising two issues but representing that, in his
view, there are no meritorious issues for appeal. Maxey has been noti-
fied of his right to file a pro se supplemental brief but has not done
so. Finding that the issues raised by counsel are without merit and dis-
cerning no other error in the record, we affirm.

   Maxey first claims that the district court erred in not sentencing
Maxey within the range set out in the U.S. Sentencing Guidelines
Manual Chapter 7 policy statements because the Violent Crime Con-
trol & Law Enforcement Act of 1994, No. 103-322, 108 Stat. 1796
(Sept. 13, 1994), made the Chapter 7 policy statements binding on
sentencing courts. Because Maxey did not object to the court’s impo-
sition of the maximum sentence, we review for plain error. See United
States v. Olano, 507 U.S. 725, 732-37 (1993). We have previously
held that the Chapter 7 policy statements are not binding. See United
States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995). Although we
addressed the pre-amendment policy statements in Davis, we noted
that, after enactment of the amendments, "the district courts are
required merely to ‘consider’ the Chapter 7 policy statements," and
that "Chapter 7 policy statements are now and have always been non-
binding, advisory guides to district courts in supervised release revo-
cation proceedings." Davis, 53 F.3d at 639 n.1, 642. Therefore, the
district court did not plainly err in sentencing Maxey outside the
Chapter 7 sentencing range.

   Maxey next claims the district court erred in holding an ex parte
communication with the probation officer during the sentencing hear-
ing. Maxey did not object during the hearing, and thus our review is
                        UNITED STATES v. MAXEY                          3
for plain error. The probation officer is "a neutral, information-
gathering agent of the court, not an agent of the prosecution." United
States v. Johnson, 935 F.2d 47, 50 (4th Cir. 1991) (describing these
communications as "nonadversarial"). Accordingly, the district court
did not plainly err in its ex parte communication with the probation
officer.

   Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm the sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, then counsel may move this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED